Filed 3/8/22 P. v. Rosales CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H048876
                                                                     (Santa Clara County
             Plaintiff and Respondent,                                Super. Ct. No. CC319535)

             v.

 ALEX JESSE ROSALES,

             Defendant and Appellant.



         In 2005, a jury convicted defendant Alex Jesse Rosales of felony murder and
found true a felony-murder special circumstance allegation. Rosales now appeals from
the denial of his Penal Code section 1170.951 petition for failure to make a prima facie
showing of entitlement to relief. On appeal, Rosales’s appointed counsel initially filed a
brief that raised no issues pursuant to People v. Wende (1979) 25 Cal.3d 436, and Rosales
filed a supplemental brief on his own behalf. We requested supplemental briefing as to
the issues Rosales raised, namely: whether the trial court erred in concluding that the
jury’s felony-murder special circumstance finding precluded Rosales from making a
prima facie showing of eligibility for relief and whether the trial court committed
prejudicial error by failing to appoint counsel or obtain briefing before denying the
petition. We shall reverse and remand with directions.


         1   All further statutory citations are to the Penal Code unless otherwise indicated.
I.     BACKGROUND
       A.     Factual Summary2
       On the evening of July 9, 2003, Rosales and his friend Sergio Timothy Pineda
went out to several bars in San Jose. Sometime after midnight, they drove in Pineda’s
silver Mazda to get some food. On the way, they encountered Jose Luis Ramirez.
Rosales testified that Pineda said of Ramirez, “This guy is really drunk, I’m going to rob
him.” Pineda invited Ramirez to come to a party. Ramirez agreed and followed the
Mazda in his truck. A couple streets away, the vehicles stopped. Pineda directed
Ramirez to park in an alley.
       Pineda then beat Ramirez with a baseball bat, hitting him multiple times in the
head and the body. A man riding his bicycle nearby saw the beating and reported it to
police. After Ramirez fell to the ground, Pineda went through his pockets. Pineda then
returned to the Mazda and he and Rosales drove a short distance away, leaving Ramirez
lying in the street. Pineda looked at the items he had stolen. According to Rosales, when
Pineda realized he had not gotten any money from Ramirez, they drove back in the
direction of Ramirez. Pineda got out of the car and got into Ramirez’s truck. Rosales
fled in the Mazda. When Rosales stepped on the gas, he hit Ramirez and dragged him
down the street; Rosales had to reverse the vehicle to get off Ramirez’s body, and then
drove away because he saw the flashing lights of police cars approaching. Rosales
testified that he hit Ramirez accidentally, having lost track of where Ramirez was in
relation to the car. Pineda drove away in Ramirez’s truck, following Rosales in the
Mazda.

       2
         We take the facts from our prior opinion in defendant’s direct appeal—People v.
Pineda, et al. (May 4, 2006, H028625, H028891) [nonpub. opn.]—and from the appellate
record in that case. On our own motion, we take judicial notice of that prior opinion.
(Evid. Code, §§ 452, subd. (d), 459.) The appellate record from Rosales’s direct appeal
is part of the appellate record in this matter, having been submitted below as an exhibit to
the prosecutor’s opposition to Rosales’s petition. Accordingly, Rosales’s request for
judicial notice is denied.
                                             2
         After a long car chase, during which Rosales evaded being stopped, officers pulled
over Pineda in the truck. Pineda had blood on his shirt, pants, arms, hands, and head.
Officers found a baseball bat in the truck.
         Rosales and the Mazda were located the following day. Ramirez’s blood was
found on the fenders, wheel wells, splashguards, and the undercarriage of the Mazda as
well as inside the vehicle, on the center console. Ramirez’s watch and credit card were
inside the Mazda.
         Officers found Ramirez face down in the street, bleeding. He died from his
wounds.
         Joseph O’Hara, M.D., a forensic pathologist with the Santa Clara County Medical
Coroner’s Office, testified for the prosecution as an expert in forensic pathology.
Dr. O’Hara, who did not perform Ramirez’s autopsy but reviewed the notes and final
pathology report of the doctor who did, testified regarding cause of death. He opined that
Ramirez died as a result of multiple blunt force injuries, specifically crushing injuries of
the chest. Dr. O’Hara testified that the “crush type injur[ies]” Ramirez suffered were
consistent with having been run over by a car. While Dr. O’Hara was unable to “identify
exactly where the tire struck [Ramirez’s] body,” he was “certain . . . that something of
great weight rolled across [Ramirez’s] chest.” He opined that the crush injuries were
caused by a “heavy object heavier than a human body” and not by a baseball bat.
Dr. O’Hara testified that Ramirez also had sustained injuries consistent with having been
dragged along the pavement or a road surface and burns consistent with having been
exposed to the hot undercarriage of a car. Finally, Ramirez had 10 similar linear injuries
(lacerations and contusions) on his head and body consistent with having been hit with an
elongated object like a baseball bat. Dr. O’Hara testified that none of those injuries was
fatal.




                                              3
B.     Procedural History
       The Santa Clara County District Attorney charged Pineda and Rosales with first
degree murder (§ 187, count 1), second degree robbery (§§ 211-212.5, subd. (c), count 2),
and carjacking (§ 215, count 3). As to each defendant, the information included a felony-
murder special circumstance allegation. (§§ 211, 212.5, 190.2, subd. (a)(17)(A).)
       In 2005, following a joint trial, the jury returned verdicts of guilty as to all counts
and found the special circumstance allegations to be true. The trial court sentenced
Rosales to life without the possibility of parole on the murder count and stayed the
sentence on counts 2 and 3 pursuant to section 654. This court affirmed Pineda and
Rosales’s convictions in an opinion issued on May 4, 2006.
       In February 2019, Rosales filed a section 1170.95 petition on his own behalf. The
petition alleged that an information was filed against Rosales that allowed the prosecution
to proceed under a theory of felony murder; that he was convicted of first degree murder
pursuant to the felony-murder rule; and that he could not now be convicted of first degree
murder because of the changes to Penal Code sections 188 and 189, effective January 1,
2019, because he was not the actual killer; he did not, with the intent to kill, aid, abet,
counsel, command, induce, solicit, request, or assist the actual killer in the commission of
murder in the first degree; he was not a major participant in the felony and he did not act
with reckless indifference to human life during the commission of a felony; and the
victim was not a peace officer in the performance of his duties.
       The trial court appointed counsel to represent Rosales. Thereafter, the prosecutor
filed an opposition to Rosales’s petition. For reasons not apparent in the record,
Rosales’s appointed counsel moved to withdraw the petition and that motion was granted
without prejudice in September 2019.
       In December 2020, Rosales filed a second section 1170.95 petition making the
same allegations as he did in his first petition. That petition also included extensive
argument and a request for the appointment of counsel.
                                               4
       Without appointing counsel, obtaining further briefing, or holding a hearing, the
trial court issued an order denying Rosales’s petition. The court reasoned that the jury’s
felony-murder special circumstance finding precluded Rosales from making a prima facie
showing of eligibility for relief under section 1170.95, stating: “To find the special
circumstance true based on the instructions given required the jury to agree beyond a
reasonable doubt to facts that would support a felony-murder conviction under the
changes to Penal Code sections 188 and 189 in Senate Bill No. 1437: (1) he was the
actual killer; and/or (2) he aided and abetted the murder while harboring the specific
intent to kill; and/or (3) he was a major participant in the robbery and acted with reckless
indifference to human life.” Rosales timely appealed.
II.    DISCUSSION
       A.     Legal Principles

              1.      Senate Bill No. 1437 and Section 1170.95
       Senate Bill No. 1437, which became effective on January 1, 2019, was enacted to
“amend the felony murder rule and the natural and probable consequences doctrine, as it
relates to murder, to ensure that murder liability is not imposed on a person who is not the
actual killer, did not act with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human life.” (Stats. 2018,
ch. 1015, § 1, subd. (f).) “Under the felony-murder rule as it existed prior to Senate
Bill 1437, a defendant who intended to commit a specified felony could be convicted of
murder for a killing during the felony, or attempted felony, without further examination
of his or her mental state.” (People v. Lamoureux (2019) 42 Cal.App.5th 241, 247-248.)
As amended by Senate Bill No. 1437, section 189, subdivision (e), provides that a
participant in a specified felony is liable for murder for a death during the commission of
the offense only if he or she was the actual killer; acted with the intent to kill in aiding,
abetting, counseling, commanding, inducing, soliciting, requesting, or assisting in first


                                               5
degree murder; or “was a major participant in the underlying felony and acted with
reckless indifference to human life, as described in subdivision (d) of Section 190.2.”
(§ 189, subd. (e)(3).)
       Senate Bill No. 1437 also enacted section 1170.95, subdivision (a), “which
establishes a procedure for vacating murder convictions for defendants who could no
longer be convicted of murder under the new law and resentencing such defendants.
(Stats. 2018, ch. 1015, § 4, pp. 6675-6677.)” (People v. Allison (2020) 55 Cal.App.5th
449, 455 (Allison).) A person is entitled to relief under section 1170.95 only if certain
conditions are met, including that he or she “could not presently be convicted of murder
or attempted murder because of changes to Section 188 or 189 made effective January 1,
2019.” (§ 1170.95, subd. (a)(3).)
       “[U]pon the filing of a facially sufficient [section 1170.95] petition,” the statute
“requir[es] that counsel be appointed . . . .” (People v. Lewis (2021) 11 Cal.5th 952, 970
(Lewis).) “[T]hen the court proceeds to subdivision (c) to assess whether the petitioner
has made ‘a prima facie showing’ for relief. (§ 1170.95, subd. (c).)” (Id. at at p. 960.)
Our Supreme Court has held that section 1170.95, subdivision (c) “describ[es] only a
single prima facie showing” (Lewis, at p. 962) and that “a trial court can rely on the
record of conviction in determining whether that single prima facie showing is made.”
(Id. at p. 970.) “[T]he prima facie inquiry under subdivision (c) is limited. Like the
analogous prima facie inquiry in habeas corpus proceedings, ‘ “the court takes
petitioner’s factual allegations as true and makes a preliminary assessment regarding
whether the petitioner would be entitled to relief if his or her factual allegations were
proved. If so, the court must issue an order to show cause.” ’ [Citations.] ‘[A] court
should not reject the petitioner’s factual allegations on credibility grounds without first
conducting an evidentiary hearing.’ [Citations.] ‘However, if the record, including the
court’s own documents, “contain[s] facts refuting the allegations made in the petition,”
then “the court is justified in making a credibility determination adverse to the
                                              6
petitioner.” ’ [Citations.]” (Id. at p. 971; see People v. Drayton (2020) 47 Cal.App.5th
965, 980 (Drayton), overruled on other grounds as stated in Lewis [“the trial court should
assume all facts stated in the section 1170.95 petition are true” unless they are “untrue as
a matter of law” or refuted by the record and may not engage in “factfinding involving
the weighing of evidence or the exercise of discretion”].) “If, accepting the facts asserted
in the petition as true, the petitioner would be entitled to relief because he or she has met
the requirements of section 1170.95[, subdivision] (a), then the trial court should issue an
order to show cause.” (Drayton, at p. 980.)

              2.     The Felony-Murder Special Circumstance
       Section 190.2 enumerates “special circumstances” that, if found true, make a
defendant convicted of first degree murder punishable by death or life imprisonment
without the possibility of parole. One such special circumstance is the felony-murder
special circumstance. The requirements of the felony-murder special circumstance
mirror the post-Senate Bill No. 1437 requirements of felony murder. (Allison, supra, 55
Cal.App.5th at p. 457 (citing § 190.2, subds. (b)-(d); Prop. 196, as approved by voters,
Gen. Elec. (Mar. 26, 1996) [amending § 190.2].) That is, the felony-murder special
circumstance applies where (1) the murder occurred during the commission of a specified
felony and (2) the defendant was the actual killer; with the intent to kill, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted in the commission of
the murder; or with reckless indifference to human life and as a major participant, aided,
abetted, counseled, commanded, induced, solicited, requested, or assisted in the
commission of the felony. (§ 190.2, subds. (a)(17), (c), (d).)
       In People v. Banks (2015) 61 Cal.4th 788 (Banks) and People v. Clark (2016) 63
Cal.4th 522 (Clark)—decided after Rosales’s conviction—the California Supreme Court
clarified the meaning of the felony-murder special circumstances statute. (In re
Scoggins (2020) 9 Cal.5th 667, 671 (Scoggins).) Banks addressed the major participant


                                              7
aspect of the statute and Clark articulated case-specific factors that are relevant to
whether a defendant exhibited reckless indifference to human life. (Clark, at pp. 611,
618-622.) A defendant with a pre-Banks and Clark felony-murder special-circumstance
finding whose conviction became final prior to Banks and Clark may file a petition for
habeas corpus seeking to have the finding invalidated. Such a defendant “is entitled to
habeas corpus relief ‘ “if there is no material dispute as to the facts relating to his
conviction” ’ ” and “the special circumstances statute as construed in Banks and Clark”
did not prohibit his conduct. (Scoggins, at p. 676.)

                 3.   The Impact of a Pre-Banks and Clark Felony-Murder Special
                      Circumstance Finding on Eligibility for Section 1170.95 Relief
       The Supreme Court has granted review on the issue of whether a felony-murder
special circumstance finding under section 190.2, subdivision (a)(17) made before Banks
and Clark precludes a defendant from making a prima facie showing of eligibility for
relief under section 1170.95. (People v. Strong (Dec. 18, 2020, C091162) [nonpub.
opn.], review granted March 10, 2021, S266606 (Strong).) The Courts of Appeal are
split on the matter. “[S]ome courts [have held that] a section 1170.95 petitioner must
always mount a successful collateral attack on a prior felony-murder special-
circumstance finding against him—no matter when it was made—and until he does so, he
cannot plead a prima facie case under section 1170.95, subdivision (c) as a matter of law.
[Citations.]” (People v. Secrease (2021) 63 Cal.App.5th 231, 252 (Secrease) review
granted June 30, 2021, S268862, fn. omitted, citing cases.) “Other courts do not impose
a requirement that a section 1170.95 petitioner who seeks resentencing in the face of a
prior jury finding under section 190.2, subdivision (a)(17) must first obtain habeas corpus
relief, and hold that he may opt to pursue relief by attacking his murder conviction—not
his special circumstance finding—on the ground that, under current law as revised by
Senate Bill No. 1437, he could no longer be convicted of murder.” (Secrease, at p. 253,
citing cases.)

                                               8
       The court in Secrease adopted what it characterized as “a middle ground between
these two lines of cases.” (Secrease, supra, 63 Cal.App.5th at p. 247.) Secrease
“agree[d] with the courts concluding that [petitioners with a pre-Banks and Clark felony-
murder special circumstance finding are] not barred as a matter of law from pleading a
prima facie case for relief under section 1170.95, subdivision (c)” and “with a critical
premise of the courts reaching the opposite conclusion—specifically, that section 1170.95
does not allow relitigation of factual questions that were settled by a prior jury . . . .”
(Ibid.) Accordingly, Secrease held that “where a petitioner facing a felony-murder
special-circumstance finding has never been afforded a Banks and Clark sufficiency-of-
the-evidence review—by any court, at the trial or appellate level—section 1170.95 courts
have an obligation to undertake such an analysis at the prima facie entitlement-to-relief
stage of a resentencing proceeding under subdivision (c) of the statute.” (Id. at p. 255.)
In People v. Pineda (2021) 66 Cal.App.5th 792, 801, review granted Sept. 29, 2021,
S270513, this court followed Secrease.

       B.     Analysis
       Rosales contends that the trial court erred in concluding that the jury’s felony-
murder special circumstance finding precluded him from making a prima facie showing
of eligibility for relief. He further argues that the trial court erred by failing to appoint
counsel and obtain briefing before denying his second petition, an error he says violated
his constitutional right to due process. We begin with the first contention.
       If credited, the factual allegations made by Rosales in his second (and operative)
petition entitle him to section 1170.95 relief. The trial court was required to credit those
allegations at the prima facie stage unless the record refuted them. (Lewis, supra, 11
Cal.5th at p. 971.) As explained below, the trial court took the view that the jury’s
felony-murder special circumstance finding refuted at least one of the requisite
allegations. That was error in light of Pineda.


                                               9
       Jurors were instructed that they could find the felony-murder special circumstance
true only if they were satisfied beyond a reasonable doubt that Rosales “actually killed”
the victim; aided or abetted the murder with intent to kill; or with reckless indifference to
human life and as a major participant, aided, abetted, or assisted any actor in the
commission of the crime of robbery which resulted in the death of a human being. As the
trial court recognized, we cannot know which of those theories jurors accepted in finding
the special circumstance true, nor which factual findings they made. Because the
requirements of the felony-murder special circumstance mirror the post-Senate
Bill No. 1437 requirements of felony murder, the trial court determined that the jury’s
conclusion that the felony-murder special circumstance was true rendered Rosales
ineligible for relief, regardless of which factual finding underpinned that conclusion. Put
differently, the trial court determined that the jury’s felony-murder special circumstance
finding refuted at least one of the requisite allegations—that Rosales was not the actual
killer, did not aid or abet the murder with intent to kill, or was not a major participant
with reckless indifference to human life.
       However, in light of Pineda, the trial court was required to credit Rosales’s
allegation that he was not a major participant with reckless indifference to human life
unless and until it made a determination that Rosales’s conduct is proscribed by the
special circumstances statute, as construed in Banks and Clark. (Pineda, supra,
66 Cal.App.5th at p. 801.) The trial court made no such determination here
(unsurprisingly, as its order predated Pineda).
       Nor is there any basis in the record to reject Rosales’s allegation that he was not
the actual killer. If the record conclusively showed that the jury found that Rosales was
the actual killer, then the trial court would have been obligated to conclude that the record
refuted Rosales’s allegation to the contrary. But, as discussed above, it does not. (See
Secrease, supra, 63 Cal.App.5th at p. 247 [“Because we must focus on what the jury
actually found . . . , [petitioner’s] ability to plead a prima facie case for resentencing relief
                                               10
turns on what we can discern, objectively, from the verdict as read in light of the record
of conviction”].) And, under Lewis, the trial court was precluded from engaging in its
own factfinding. Certainly the trial evidence strongly suggested that Rosales was the
actual killer. Dr. O’Hara testified unequivocally that Ramirez was killed by crush-type
injuries that could not have been inflicted by a baseball bat, but rather must have been
caused by something heavier than a person, such as a vehicle. No other expert testified as
to cause of death. Rosales himself testified that he hit Ramirez with the Mazda. 3 But in
order to conclude that the foregoing evidence refutes Rosales’s allegation that he was not
the actual killer, one must engage in factfinding involving the weighing of evidence.
Specifically, one must credit Dr. O’Hara’s trial testimony and infer that the vehicle
driven by Rosales inflicted the fatal crush-type injuries on the victim. Such factfinding is
not permitted at the prima facie stage of the section 1170.95 process. (Secrease, at
p. 265; Lewis, supra, 11 Cal.5th at p. 971.) And, contrary to the Attorney General’s
argument, the existence of “substantial evidence that appellant was the actual killer” is
insufficient given the applicable beyond a reasonable doubt standard.

       3 Defendant’s contention that the trial evidence showed that Pineda may have
inflicted the lethal blows is based on mischaracterizations of the trial testimony.
Specifically, defendant asserts that Ramirez died because broken ribs—which could have
been caused by the blows Pineda inflicted—punctured his major internal organs. That
assertion finds no support in the evidence. Dr. O’Hara made clear that the fatal injuries
were crush-type injuries that could not have been caused by something as light as a
baseball bat. Defendant asserts that “[t]he medical examiner testified that there was no
evidence on Ramirez’s body to support the conclusion that a tire rolled over Ramirez’s
chest.” Again, that is a mischaracterization. Dr. O’Hara testified that “there were no
unique patterned injuries on [the victim’s] chest that would enable me to identify exactly
where the tire struck his body” and that there were no tire tracks or other “unique injuries
visible on the body to point specifically to a car as being the mechanism of the
trauma . . . .” But Dr. O’Hara further testified that he was “certain . . . that something of
great weight rolled across [Ramirez’s] chest” and that the injuries were caused by “some
sort of heavy object heavier than a human body.” Of course, if the matter proceeds to an
evidentiary hearing, Rosales will have the opportunity to introduce new evidence,
including as to causation. Conceivably, he could present expert testimony casting doubt
on Dr. O’Hara’s conclusions.
                                             11
       In view of the foregoing, “we are remanding the case for resumption of
proceedings at the section 1170.95, subdivision (c) entitlement-to-relief stage of the
process . . . .” (Secrease, supra, 63 Cal.App.5th at p. 264; Pineda, supra, 66 Cal.App.5th
at p. 802.) The trial court’s task will be to conduct a Banks and Clark sufficiency-of-the-
evidence review. That is, the court should determine whether there is sufficient evidence
in the trial record to support findings that Rosales acted as “ ‘a major participant’ ” in an
enumerated felony “ ‘with reckless indifference to human life’ ” as those phrases were
construed in Banks and Clark. If there is, then “the section 190.2, subdivision (d) finding
made against [Rosales] forecloses him from further litigating that issue, thus rendering
him ineligible for resentencing relief as a matter of law.” (Secrease, at p. 264.) This is
the case because—if the special circumstance finding withstands a Banks and Clark
sufficiency-of-the-evidence review—the trial court’s reasoning becomes valid. That is,
the jury’s felony-murder special circumstance finding remains valid regardless of which
theory it was based on and necessarily refutes one of the requisite allegations—that
Rosales was not the actual killer, did not aid or abet the murder with intent to kill, or was
not a major participant with reckless indifference to human life. However, if the
evidence is insufficient, then the jury’s felony-murder special circumstance finding does
not foreclose Rosales from obtaining section 1170.95 relief. This is because—to the
extent the jury’s finding was premised on the theory that Rosales acted as a major
participant in an enumerated felony with reckless indifference to human life—it is invalid
in the wake of Banks and Clark. In that case, “an order to show cause must issue and an
evidentiary hearing must be held under section 1170.95, subdivision (d)(3).” (Secrease,
at p. 264.)
       On remand, the trial court must appoint Rosales counsel, give the parties an
opportunity to submit briefing on the issue as outlined above, and hold a hearing to
determine whether Rosales has made a prima facie case for relief. (§ 1170.95,
subd. (b)(3).)
                                              12
III.   DISPOSITION
       The order denying Rosales’s petition is reversed and the matter is remanded to the
trial court for further proceedings consistent with this opinion.




                                             13
                                  _________________________________
                                  ELIA, ACTING P.J.



WE CONCUR:




_______________________________
BAMATTRE-MANOUKIAN, J.




_______________________________
WILSON, J.




People v. Rosales
H048876